United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0574
Issued: June 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 17, 2017 appellant filed a timely appeal from a November 8, 2016 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from OWCP’s last merit decision, dated August 12, 2015, to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction over the merits of the claim.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On February 4, 2014 appellant, then a 54-year-old mail carrier technician, filed an
occupational disease claim (Form CA-2) alleging that he developed a left knee condition as a result
1

5 U.S.C. § 8101 et seq.

of his federal employment duties, including prolonged walking, standing, bending, and stooping.2
He had previously filed two traumatic injury claims for a slip and fall onto a stairway on June 17,
2011 (File No. xxxxxx383) and a slip and fall on uneven pavement on May 11, 2012 (File No.
xxxxxx415). Appellant stopped work on May 23, 2013 and has not returned.
OWCP referred appellant to Dr. Michael Einbund, a Board-certified orthopedic surgeon,
for a second opinion evaluation to determine the nature and extent of his employment-related
conditions. In a May 8, 2014 report, Dr. Einbund found that appellant had underlying degenerative
joint disease in the left knee, which was quite advanced. He further found a medial meniscus tear
which was also degenerative in nature. Dr. Einbund diagnosed left knee degenerative joint disease,
left knee degenerative medial meniscus tear, and history of left knee contusion, June 2011,
resolved. He opined that appellant’s left knee condition was not causally related to factors of his
federal employment, but the result of a nonwork-related, underlying degenerative joint disease.
By decision dated May 20, 2014, OWCP denied appellant’s claim, finding that the medical
evidence of record failed to establish that appellant’s diagnosed conditions were causally related
to factors of his federal employment.
On October 6, 2014 appellant requested reconsideration and submitted two duty status
reports (Form CA-17) dated September 29, 2014 and January 22, 2015 from Dr. Basimah Khulusi,
a Board-certified physiatrist, who diagnosed left knee meniscus tear and provided work
restrictions.
By decision dated March 5, 2015, OWCP denied modification of its prior decision, finding
that Dr. Einbund’s May 8, 2014 opinion represented the weight of the medical evidence.
On May 15, 2015 appellant again requested reconsideration and submitted an April 23,
2015 duty status report (Form CA-17) from Dr. Khulusi providing work restrictions. He further
submitted a May 11, 2015 report from Dr. Khulusi who diagnosed acceleration of left knee
degenerative joint disease, left knee chondromalacia, and left knee medial meniscus tear and
extrusion. Dr. Khulusi opined that appellant’s multiple falls on the job resulted in a tear to the left
medial meniscus of the left knee joint, which caused permanent aggravation of the degeneration
of the left knee joint.
By decision dated August 12, 2015, OWCP denied modification of its prior decision,
finding that the weight of the medical evidence still resided with Dr. Einbund. It found that the
medical opinion of Dr. Einbund was well rationalized as it explained how his left knee condition
resulted from his preexisting degenerative knee condition and not due to his repetitive work duties
of prolonged walking, standing, bending, and stooping as a mail carrier technician. It further found
that the opinion of Dr. Khulusi lacked medical rationale explaining how appellant’s work as a Mail
Carrier Technician caused or aggravated his claimed conditions.
On August 15, 2016 appellant again requested reconsideration and submitted a
February 26, 2014 report from Dr. Frederic Nicola, a Board-certified orthopedic surgeon serving
as an OWCP second opinion examiner in File No. xxxxxx383. He also submitted a January 27,
2

The claim was assigned OWCP File No. xxxxxx417.

2

2016 duty status report (Form CA-17) from Dr. Khulusi who diagnosed left knee degenerative
joint disease and provided work restrictions. In a July 25, 2016 report, Dr. Khulusi referred to
Dr. Nicola’s February 26, 2014 second opinion report and noted that he had diagnosed
tricompartmental osteoarthritis of the left knee with medial meniscus tear sustained on
June 17, 2011. She then reiterated her diagnoses and opined that appellant’s left knee conditions
were causally related to the left medial meniscus tear he sustained at work on June 17, 2011.
By decision dated November 8, 2016, OWCP denied appellant’s request for
reconsideration of the merits of his claim because he failed to advance a relevant legal argument
or submit any relevant and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.3 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.4 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.5
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.7
ANALYSIS
Appellant’s August 15, 2016 request for reconsideration neither alleged nor demonstrated
that OWCP erroneously applied or interpreted a specific point of law. Additionally, the Board
finds that he did not advance a relevant legal argument not previously considered by OWCP.
Consequently, appellant is not entitled to further review of the merits of his claim based on the
first and second above-noted requirements under section 10.606(b)(3).

3
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
4

20 C.F.R. § 10.607.

5

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.608(a), (b).

3

The Board also finds that appellant failed to submit relevant and pertinent new evidence
not previously considered by OWCP. Along with his reconsideration request, he submitted a
February 26, 2014 report from Dr. Nicola, his OWCP second opinion examiner in File No.
xxxxxx383. Dr. Nicola’s second opinion evaluation was obtained by OWCP to develop
appellant’s traumatic injury claim for a slip and fall onto a stairway on June 17, 2011. The Board
finds that submission of this evidence did not require reopening appellant’s case for merit review
because it failed to address the issue of causal relationship between appellant’s left knee condition
and factors of his federal employment, which was the issue before OWCP in this occupational
disease claim. Thus, the Board finds that this report does not constitute relevant and pertinent new
evidence and is, therefore, insufficient to require OWCP to reopen the claim for consideration of
the merits.
Appellant further submitted a July 25, 2016 report from Dr. Khulusi who referred to
Dr. Nicola’s February 26, 2014 second opinion evaluation and opined that appellant’s left knee
conditions were causally related to the left medial meniscus tear he sustained at work on
June 17, 2011. The Board finds that submission of this evidence did not require reopening
appellant’s case for merit review because it failed to address the underlying issue of causal
relationship between appellant’s left knee conditions and factors of his federal employment, which
was the issue before OWCP. Thus, the Board finds that this report does not constitute relevant
and pertinent new evidence and is, therefore, insufficient to require OWCP to reopen the claim for
consideration of the merits.
Also in support of his reconsideration request, appellant submitted a January 27, 2016 duty
status report (Form CA-17) from Dr. Khulusi who diagnosed left knee degenerative joint disease
and provided work restrictions. The Board finds that submission of this report is insufficient to
require reopening the case for merit review because it does not contain medical rationale relating
the left knee condition to factors of appellant’s federal employment, which was the underlying
issue before OWCP.8 Therefore, this report does not constitute relevant and pertinent new
evidence and is, therefore, insufficient to require OWCP to reopen appellant’s claim for
consideration of the merits in accordance with the third above-noted requirement under section
10.606(b)(3).9
The Board finds that OWCP properly determined that appellant was not entitled to further
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(3) and, therefore, properly denied his request for reconsideration.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

8

See 5 U.S.C. § 8101(2). See also Paul Foster, 56 ECAB 208, 212 n.12 (2004).

9

See V.H., Docket No. 15-1262 (issued March 18, 2016).

4

ORDER
IT IS HEREBY ORDERED THAT the November 8, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees' Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees' Compensation Appeals Board

5

